340 F.2d 613
ECONOMY FORMS CORPORATION, Appellant,v.TRINITY UNIVERSAL INSURANCE CO. et al., Appellees.
No. 17777.
United States Court of Appeals Eighth Circuit.
Feb. 1, 1965.

Val L. Schoenthal, of Brody, Parker, Roberts, Thoma & Harris, Des Moines, Iowa, Herbert L. Meschke, of Pringle, Herigstad, Meschke, Loder, Mahoney & Pringle, Minot, N.D., for appellant.
John A. Biersmith, of Rafter, Biersmith, Miller & Walsh, Kansas City, Mo., for appellees.
Before VOGEL, MATTHES and RIDGE, Circuit Judges.
PER CURIAM.


1
Summary judgment in favor of the appellees is affirmed on the basis of the District Court's opinion as published in 234 F. Supp. 930 and this court's opinions in Continental Casualty Co. v. United States for the use of Robertson Lumber Co., 8 Cir., 1962, 305 F.2d 794, certiorari denied, 371 U.S. 922, 83 S. Ct. 290, 9 L. Ed. 2d 231; Continental Casualty Company v. Allsop Lumber Co., Inc., 8 Cir., 1964, 336 F.2d 445, certiorari denied 85 S. Ct. 662; Koppers Company v. Continental Casualty Company, 8 Cir., 1964, 337 F.2d 499; and Missouri-Illinois Tractor & Equipment Co. v. D & L Const.  Co. & Associates, et al., 8 Cir., 1964, 337 F.2d 507.